923 F.2d 95
UNITED STATES of America, Appellee,v.Rudolfo OJEDA, Appellant.UNITED STATES of America, Appellee,v.Dwight CLOUD, Appellant.
Nos. 90-5249SD, 90-5250SD.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 11, 1990.Decided Jan. 8, 1991.

James M. Cremer and Joseph P. Barnett, Aberdeen, S.D., for appellants.
Dennis R. Holmes, Pierre, S.D., for appellee.
Before McMILLIAN and FAGG, Circuit Judges, and STROM,* District Judge.
PER CURIAM.


1
Rudolfo Ojeda and Dwight Cloud appeal from drug related sentences imposed by the district court under the sentencing guidelines.  The district court found Ojeda acted as an organizer or leader and Cloud as a manager or supervisor.  The district court then increased Ojeda's offense level by four and increased Cloud's offense level by three.  See U.S.S.G. Sec. 3B1.1.  Ojeda and Cloud contend the record contains insufficient evidence to support the district court's findings.


2
Having reviewed the record, we do not believe the district court's findings are clearly erroneous.  See 18 U.S.C. Sec. 3742(e) (1988);  United States v. Pierce, 907 F.2d 56, 56 (8th Cir.1990) (per curiam).  Because there is ample evidence of Ojeda's and Cloud's participatory roles apart from the quantities of cocaine involved, we also reject Ojeda's and Cloud's arguments that they were subjected to double counting in sentencing.  See United States v. Fuller, 897 F.2d 1217, 1221-22 (1st Cir.1990).


3
Accordingly, we affirm Ojeda's and Cloud's sentences.  See 8th Cir.R. 47B.



*
 The HONORABLE LYLE E. STROM, Chief Judge, United States District Court for the District of Nebraska, sitting by designation